
	
		II
		Calendar No. 47
		110th CONGRESS
		1st Session
		S. 235
		[Report No. 110–21]
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 16, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To authorize the Secretary of the Interior to convey
		  certain buildings and lands of the Yakima Project, Washington, to the
		  Yakima-Tieton Irrigation District.
	
	
		1.Short titleThis Act may be cited as the
			 Yakima-Tieton Irrigation District
			 Conveyance Act of 2007.
		2.Conveyance of
			 certain buildings and lands of the yakima project, Washington
			(a)Conveyance
			 RequiredThe Secretary of the Interior shall convey to the
			 Yakima-Tieton Irrigation District, located in Yakima County, Washington, all
			 right, title, and interest of the United States in and to the buildings and
			 lands of the Yakima Project, Washington, in accordance with the terms and
			 conditions set forth in the agreement titled Agreement Between the
			 United States and the Yakima-Tieton Irrigation District to Transfer Title to
			 Certain Federally Owned Buildings and Lands, With Certain Property Rights,
			 Title, and Interest, to the Yakima-Tieton Irrigation District (Contract
			 No. 5–07–10–L1658).
			(b)LiabilityEffective
			 upon the date of conveyance under this section, the United States shall not be
			 held liable by any court for damages of any kind arising out of any act,
			 omission, or occurence relating to the conveyed buildings and lands, except for
			 damages caused by acts of negligence committed by the United States or by its
			 employees or agents before the date of conveyance. Nothing in this section
			 increases the liability of the United States beyond that provided in chapter
			 171 of title 28, United States Code (popularly known as the Federal Tort Claims
			 Act), on the date of the enactment of this Act.
			(c)BenefitsAfter
			 conveyance of the buildings and lands to the Yakima-Tieton Irrigation District
			 under this section—
				(1)such buildings
			 and lands shall not be considered to be a part of a Federal reclamation
			 project; and
				(2)such irrigation
			 district shall not be eligible to receive any benefits with respect to any
			 buildings and lands conveyed, except benefits that would be available to a
			 similarly situated person with respect to such buildings and lands that are not
			 part of a Federal reclamation project.
				(d)ReportIf
			 the Secretary of the Interior has not completed the conveyance required under
			 subsection (a) within 12 months after the date of the enactment of this Act,
			 the Secretary shall submit to Congress a report that explains the reason such
			 conveyance has not been completed and stating the date by which the conveyance
			 will be completed.
			
	
		February 16, 2007
		Reported without amendment
	
